          Case 2:18-bk-10597-BB                     Doc 110 Filed 11/13/18 Entered 11/13/18 23:54:42                                       Desc
                                                      Main Document    Page 1 of 6

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Crystle Jane Lindsey (SBN 281944)
 LAW OFFICE OF CRYSTLE JANE LINDSEY
 1850 Whitley Ave., #411, Los Angeles, CA 90028
 Phone: (310) 882-1863; Fax: (213) 784-9829
 Email: crystle@cjllaw.com




      Respondent appearing without attorney
      Attorney for Respondent: Debtor-in-possession

                                              UNITED STATES BANKRUPTCY COURT
                                        CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:                                                                        CASE NO.: 2:18-bk-10597-BB
                                                                               CHAPTER: 11
 DENISE LATRICE WHEELER
                                                                                      RESPONSE TO MOTION REGARDING
                                                                                         THE AUTOMATIC STAY AND
                                                                                        DECLARATION(S) IN SUPPORT

                                                                               DATE: 11/27/2018
                                                                               TIME: 10:00 am
                                                                               COURTROOM: 1539
                                                                               PLACE: United States Bankruptcy Court
                                                                                       255 E. Temple Street
                                                                                       Los Angeles, CA 90012
                                                                Debtor(s).

 Movant: Center Street Lending Fund IV SPE, LLC, a Delaware limited liability company, its successors and/or
         assignees

Respondent:              Debtor           trustee          other:

            NOTE REGARDING FILING AND SERVICE OF RESPONSE, EXHIBITS AND DECLARATIONS:
                 A copy of the Response, exhibit(s) and declaration(s) must be served upon:
                 (1) Movant’s attorney (or Movant, if Movant does not have an attorney);
                 (2) the trustee; and
                 (3) the judge who presides over this bankruptcy case.
                 Then the document must be filed with the court.

1.      NONOPPOSITION
     The Respondent does not oppose the granting of the Motion.


            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 1                                         F 4001-1.RFS.RESPONSE
          Case 2:18-bk-10597-BB                    Doc 110 Filed 11/13/18 Entered 11/13/18 23:54:42                                        Desc
                                                     Main Document    Page 2 of 6

2.      LIMITED OPPOSITION
     a.    Respondent opposes the Motion only to the extent that it seeks immediate relief from stay. Respondent
           requests that no lock out, foreclosure, or repossession take place before (date):            and the reason
           for this request is (specify):


     b.         As set forth in the attached declaration of the Respondent or the Debtor, the motion is opposed only to the
                extent that it seeks a specific finding that the Debtor was involved in a scheme to hinder, delay or defraud
                creditors.

                The Debtor:
                (1)    has no knowledge of the Property.
                (2)    has no interest in the Property.
                (3)    has no actual possession of the Property.
                (4)    was not involved in the transfer of the Property.

     c.         Respondent opposes the Motion and will request a continuance of the hearing since there is an application for
                a loan modification under consideration at this time. Evidence of a pending loan modification is attached as
                Exhibit       .

3.        OPPOSITION: The Respondent opposes granting of the Motion for the reasons set forth below.

     a.         The Motion was not properly served (specify):

          (1)        Not all of the required parties were served.
          (2)        There was insufficient notice of the hearing.
          (3)        An incorrect address for service of the Motion was used for (specify):



     b.         Respondent disputes the allegations/evidence contained in the Motion and contends as follows:

          (1)        The value of the Property is $                                           , based upon (specify):



          (2)        Total amount of debt (loans) on the Property is $                                                .

          (3)        More payments have been made to Movant than the Motion accounts for. True and correct copies of
                     canceled checks proving the payments that have been made are attached as Exhibit     .

          (4)        There is a loan modification agreement in effect that lowered the amount of the monthly payments. A true
                     and correct copy of the loan modification agreement is attached as Exhibit       .

          (5)        The Property is necessary for an effective reorganization. Respondent filed or intends to file a plan of
                     reorganization that requires use of the Property. A true and correct copy of the plan is attached as Exhibit
                     A     .

          (6)        The Property is fully provided for in the chapter 13 plan and all postpetition plan payments are current. A
                     true and correct copy of the chapter 13 plan is attached as Exhibit          and proof that the plan
                     payments are current through the chapter 13 trustee is attached as Exhibit           .

          (7)        The Property is insured. Evidence of current insurance is attached as Exhibit                               .




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 2                                         F 4001-1.RFS.RESPONSE
         Case 2:18-bk-10597-BB                     Doc 110 Filed 11/13/18 Entered 11/13/18 23:54:42                                        Desc
                                                     Main Document    Page 3 of 6

          (8)        Movant’s description of the status of the unlawful detainer proceeding is not accurate.

          (9)        Respondent denies that this bankruptcy case was filed in bad faith.

         (10)        The Debtor will be prejudiced if the Nonbankruptcy Action is allowed to continue the nonbankruptcy
                     forum.

         (11)        Other (specify):
                     Debtor wishes to pay Movant adequate protection payments to protect its interest in the Subject
                     Property.

    c.          Respondent asserts the following as shown in the declaration(s) filed with this Response:

          (1)        The bankruptcy case was converted from chapter                        to chapter         .

          (2)        All postpetition arrearages will be cured by the hearing date on this motion.

          (3)        The Property is fully provided for in the chapter 13 plan and all postpetition plan payments
                        are current, or        will be cured by the hearing date on this motion.

          (4)        The Debtor has equity in the Property in the amount of $                                                   .

          (5)        Movant has an equity cushion of $                                               or           % which is sufficient to provide
                     adequate protection.

          (6)        The Property is necessary for an effective reorganization because (specify):
                     The Subject Property generates rental income in the amount of $3,500 per month. Debtor will also raise
                     her tenants' rental amounts to generate an additional $1,000 for a total monthly rental income of $4,500

          (7)        The motion should be denied because (specify):
                     The Subject Property is necessary for effective reorganization as the rental income is necessary to fund
                     Debtor's Chapter 11 plan of reorganization.
          (8)        An optional memorandum of points and authorities is attached in support of this Response.


4. EVIDENCE TO AUTHENTICATE EXHIBITS AND TO SUPPORT FACTS INSERTED IN THE RESPONSE:

    Attached are the following documents in support of this Response:

          Declaration by the Debtor                                            Declaration by the Debtor’s attorney
          Declaration by trustee                                               Declaration by trustee’s attorney
          Declaration by appraiser                                             Other (specify):




Date: 11/13/2018                                                    LAW OFFICE OF CRYSTLE JANE LINDSEY
                                                                    Printed name of law firm for Respondent (if applicable)

                                                                    Crystle Jane Lindsey
                                                                    Printed name of individual Respondent or attorney for Respondent



                                                                     /s/ Crystle Jane Lindsey
                                                                    ___________________________________________________
                                                                    Signature of individual Respondent or attorney for Respondent

            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 3                                         F 4001-1.RFS.RESPONSE
Case 2:18-bk-10597-BB              Doc 110 Filed 11/13/18 Entered 11/13/18 23:54:42                                Desc
                                     Main Document    Page 4 of 6


                                                PROOF OF SERVICE

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

Law Office of Crystle Jane Lindsey, 1850 Whitley Ave., #411, Los Angeles, CA 90028

A true and correct copy of the foregoing document described RESPONSE TO NOTICE OF MOTION AND
MOTION FOR RELIEF FROM AUTOMATIC STAY UNDER 11 U.S.C. § 363 be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”): Pursuant to controlling
General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF
and hyperlink to the document. On 11/13/2018 I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following p/erson(s) are on the Electronic Mail Notice List to receive NEF
/transmission at the email address(es) indicated below:

Anthony O. Egbase former counsel of Debtor: info@aoelaw.com, sandy@ecf.inforuptcy.com;
r54561@notify.bestcase.com
Crystle J. Lindsey on behalf of Debtor: crystle@cjllaw.com
Kenneth G. Lau on behalf of the United States Trustee (LA): Kenneth.g.lau@usdoj.gov
Kristin A. Zilberstein on behalf of the Interested Party: kzilberstein@ghidottilaw.com
Michelle R Ghidotti on behalf of Center Street Lending Fund IV SPE, LLC, its Successors and Assigns
mghidotti@ghidottilaw.com; ecfnotifications@ghidottilaw.com
Shiao-wen Huang on behalf of Lobel Financial Corp.
Dare Law on behalf of United States Trustee (LA): dare.law@usdoj.gov
United States Trustee (SV): ustpregion16.wh.ecf@usdoj.gov

                                                                    Service information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served): On
11/13/2018 I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first
class, postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor via U.S. Mail                Judge’s Copy via U.S. Mail
Denise Latrice Wheeler              Chambers of the Honorable Sheri S. Bluebond
1191 1/2 West 38th Street           255 E. Temple Street, Suite 1534
Los Angeles, CA 90037               Los Angeles, CA 90012

                                                                    Service information continued on attached page


III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ______ I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the
judge will be completed no later than 24 hours after the document is filed.


                                                                    Service information continued on attached page


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.

  11/13/2018                Akira Hernandez                                /s/ Akira Hernandez
 Date                       PRINT NAME                                   SIGN NAME
     Case 2:18-bk-10597-BB         Doc 110 Filed 11/13/18 Entered 11/13/18 23:54:42                Desc
                                     Main Document    Page 5 of 6


 1                               DECLARATION OF CRYSTLE JANE LINDSEY
 2
            I, Crystle Jane Lindsey, do hereby declare that all of the following is true and correct to
 3
     the best of my personal knowledge, and if called upon as a witness, I could and would
 4
     competently testify to the truthfulness of all of the below statements:
 5
             1.     I am the attorney of record for Denise Latrice Wheeler, the debtor and debtor-in-
 6

 7                  possession (the “Debtor”), in the instant bankruptcy case, assigned Case No.

 8                  2:18-bk-10597-BB

 9           2.     I make this declaration in response to secured lender Center Street Lending
10                  Funding IV SPE, LLC’s (“Movant”) Notice of Motion and Motion for Relief from
11
                    the Automatic Stay Under 11 U.S.C. § 362 (the “Motion for Relief”) (Docket No.
12
                    106).
13
             3.     On October 2, 2018, Debtor filed her Disclosure Statement and Chapter 11 Plan
14
                    of Reorganization (Docket Nos. 97 and 98) and the hearing on the adequacy of
15

16                  Debtor’s Disclosure Statement is scheduled for hearing on December 12, 2018.

17           4.     The Subject Property currently generates $3,500.00 per in month in rental

18                  income, which is included in the projected income to fund Debtor’s proposed

19                  Chapter 11 Plan attached as Exhibit “G” to Debtor’s Disclosure Statement.
20
             5.     Debtor’s Subject Property is necessary for effective reorganization because the
21
                    rental income generated by the Subject Property is necessary to fund Debtor’s
22
                    proposed Chapter 11 Plan including payments to Movant and other secured
23
                    creditors.
24
             6.     Debtor wishes to provide Movant with adequate protection payments in order to
25

26                  protect Movant’s interest in the Subject Property during the pendency of Debtor’s

27                  bankruptcy case.

28




                    DECLARATION OF CRYSTLE JANE LINDSEY IN RESPONSE TO MOTION FOR RELIEF
     Case 2:18-bk-10597-BB        Doc 110 Filed 11/13/18 Entered 11/13/18 23:54:42                  Desc
                                    Main Document    Page 6 of 6


 1           7.    Debtor is currently in discussions with her tenants to increase her rental income
 2                 by $1,000.00 per month commencing in December 1, 2018 in order to generate
 3
                   additional income to fund her Chapter 11 Plan. Debtor shall file supplemental
 4
                   declarations of the new lease agreements prior to the hearing on the Motion for
 5
                   Relief.
 6
             8.    In its Motion for Relief, Movant alleges that its secured claim has a current
 7
                   balance of $572,733.00. Debtor proposes to pay Movant its fully secured claim
 8

 9                 amortized over 30 years at 6.0%, which would bring total monthly payments of

10                 $3,433.82.

11           9.    Based on the Subject Property’s increase of rental income to $4,500.00, there is
12
                   more than any enough income to provide Movant with its payments as well as
13
                   taxes and insurance. Additionally, the Subject Property’s rental income is
14
                   necessary to fund Debtor’s plan payments to other secured creditors including
15
                   the Los Angeles County Tax Collector & Treasurer (Proof of Claim No. 1) and
16
                   secured claims of two vehicles.
17

18           10.   Debtor requests that the Court allow Debtor to provide Movant with adequate

19                 protection payments to protect its interest until confirmation hearing of Debtor’s

20                 Plan.
21

22
            I declare under penalty of perjury under the laws of the State of California that the
23
     foregoing is true and correct. Executed in Los Angeles, California.
24

25   Dated: 11/13/2018                                    /s/ Crystle Jane Lindsey
                                                            Crystle Jane Lindsey
26

27

28




                    DECLARATION OF CRYSTLE JANE LINDSEY IN RESPONSE TO MOTION FOR RELIEF
